Title: To George Washington from William Jackson, 15 June 1782
From: Jackson, William
To: Washington, George


                  
                     Sir,
                     War Office June 15th
                     1782
                  
                  In reply to your Excellency’s letter of the 10th instant I have
                     the honor to inform you that in pursuance of the postscript to yours of the 4th
                     directing the letter for General Hazen to be detained some days, it has not
                     been forwarded, and will remain at the War Office until your Excellency shall
                     order it to be sent on. I have the honor to be, with profound respect, Your
                     Excellency’s most obedient servant 
                  
                     W. Jackson
                     
                  
               